UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6535


ERIC ADAM GREEN,

                     Plaintiff - Appellant,

              v.

GARY MCFADDEN, Mecklenburg County Sheriff; MECKLENBURG SHERIFF
DEPARTMENT; MICHAEL A KOLB, Attorney at Law; W. ROBERT BELL,
Senior Judge,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Martin K. Reidinger, Chief District Judge. (3:21-cv-00025-MR)


Submitted: October 28, 2021                                  Decided: November 3, 2021


Before DIAZ and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Adam Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Adam Green appeals the district court’s order dismissing his 42 U.S.C. § 1983

complaint pursuant to 28 U.S.C. §§ 1915A, 1915(e). We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Green v. McFadden, No. 3:21-cv-00025-MR (W.D.N.C. Mar. 16, 2021). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2